Citation Nr: 1729011	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for residuals of a left clavicle fracture.

6.  Entitlement to an increased rating in excess of 60 percent for hearing loss.

7.  Entitlement to an increased rating in excess of 10 percent for diabetes mellitus, type II.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1967.  He died in March 2017.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2017, the Veteran's surviving spouse submitted the following: (1) an Application for Burial Benefits (VA Form 21-530), (2) an Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits (VA Form 21P-534EZ), and (3) a report of Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  These matters have not been addressed by the Agency of Original Jurisdiction; thus, the Board does not have jurisdiction over them, and they are referred for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In March 2017, the Board was notified that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the present appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the present appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2016).


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


